Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: __________________ CIV
                              STATE CASE NO.: CACE 20-016084

 MARISOL MARRERO,
      Plaintiff,
 vs.

 TARGET CORPORATION,
     Defendant.

 _____________________________/

                         DEFENDANT TARGET CORPORATION'S
                               NOTICE OF REMOVAL

        Defendant, TARGET CORPORATION, by and through its undersigned counsel, and

 pursuant to 28 U.S.C. § 1441 and§ 1446, hereby gives notice of the removal to this Court of the

 case styled, Marisol Marrero v. TARGET CORPORATION, filed in the Circuit Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, Case No.: 20-016084. As

 grounds for this removal, the Defendant states the following:

 1.     Target Corporation is a Defendant in a civil action brought against it in the Circuit Court

 of the Seventeenth Judicial Circuit in and for Broward County, Florida, styled Marisol Marrero v.

 TARGET CORPORATION, Case No.: 20-016084. See Pl.’s Compl. attached as Defendant’s

 Exhibit "A."

 2.     In the Complaint, the Plaintiff, MARRERO alleges that on or about December 15, 2018,

 she was a customer at the TARGET store located at 16901 Miramar Parkway in Miramar, Florida

 when she slipped and fell due to a liquid on the floor. Id. Plaintiff has brought a cause of action

 for negligence against TARGET as a result of such incident. Id.

 3.     The aforementioned action is one over which this Court has original jurisdiction under the

 provisions of 28 U.S.C. §1332, and is one which may be removed to this Court by the Defendant
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 8




 Target Corporation herein, pursuant to 28 U.S.C. §§ 1441 and 1446. See Darden v. Ford

 Consumer Fin. Co., Inc., 200 F. 3d 753,755 (11th Cir. 2000) (Removal jurisdiction exists only

 where the district court would have had original jurisdiction over the action).

 4.     The Plaintiff’s claim could have been filed in federal court originally, in that (a) it is an

 action between citizens of different states; and (b) it is a civil action in which the amount in

 controversy exceeds the sum of $75,000.00, exclusive of interest and costs. See 28 U.S.C. §

 1332(a).

                                       Complete Diversity Exists

 5.     Diversity exists between the parties as:

            a. The Plaintiff is not a Minnesota citizen: The Plaintiff's Complaint is silent as to

                her State of citizenship and only indicates that she is a resident of Broward County,

                Florida. See Exhibit A. See Taylor v. Appleton, 30 F. 3d 1365,1367 (11th Cir. 1994)

                (Citizenship, not residence, is the key fact that must be alleged in the complaint to

                establish diversity for a natural person); see also 13B Wright, Miller & Cooper,

                Federal Practice and Procedure: Jurisdiction 2d § 3602 (1984 & Supp. 2008).

                Velazquez v. Advance Stores Co., Inc., No. 13-60740-CIV, 2013 WL 2005697, at

                *1 n.1 (S.D. Fla. May 15, 2013) (residency is not the equivalent of citizenship for

                diversity purposes).

                Accordingly, Counsel for the Defendant did a background investigation on the

                Plaintiff to determine her citizenship. The results of this investigation, which were

                received on October 27, 2020 reflect the Plaintiff’s current address and all of her

                prior addresses for more than twenty years and yielded no addresses within the

                State of Minnesota. See Aff. of Thomas W. Paradise, Esquire attached as
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 8




                Defendant’s Exhibit “B.”

            b. Defendant Target Corporation is a citizen of the State of Minnesota: TARGET

                CORPORATION is a foreign, for profit corporation registered in the State of

                Minnesota with its headquarters located in Minneapolis, Minnesota. See Exhibit

                “B.”

                         The Amount in Controversy Exceeds $75,000.00

 6.     The matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest,

 costs and attorney's fees.

 7.     In her Complaint, the Plaintiff alleges damages in excess of $30,000.00 and further asserts

 that the matter in controversy exceeds the diversity jurisdiction threshold of $75,000.00, but with

 no dollar value affixed to any of the items of damages being claimed. See Exhibit "A."

 8.     If it is not apparent from the face of the Complaint that the jurisdictional amount is met,

 the Court can consider “other papers” received by the defendant to determine if the case is

 removable. See 28 U.S.C.A. § 1446(b); Bermudez v. Wal-mart Stores Texas, LLC. aka Walmart

 Supercenter #470, No. C–10–127, 2010 WL 2486868 at 3 (S.D.Tex. 2010); Foster v. The Home

 Depot Inc., No. Civ.A. 05-CV-1999, 2006 WL 470596 at 2 (E.D.Pa. 2006); Stramel v. GE Capital

 Small Bus. Fin. Corp., 955 F. Supp. 65, 68 (E.D.Tex. 1997).

 9.     Courts have held that responses to requests for admissions, settlement offers, and other

 correspondence between parties can be ‘other paper’ under 28 U.S.C. § 1446(b). Wilson v. Target

 Corp., 2010 WL 3632794 (S.D.Fla. 2010), citing Lowery v. Ala. Power Co., 483 F. 3d 1184, 121

 n. 62 (11th Cir. 2007) (discussion of the judicial development of the term “other paper”); Addo v.

 Globe Life & Accident Ins. Co., 230F. 2d 779, 780 (11th Cir. 1989) (response to request for

 admissions).
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 8




 10.    Medical bills also constitute “other papers.” See Bermudez, 2010 WL 2486868 at 3.

 11.    In this case, the Plaintiff is alleging that as a result of the subject incident she sustained

 multiple injuries to her neck, shoulders, shins and knees. The injury to her right shoulder included

 a tear of the supraspinatus tendon, tendinopathy of the long head of the biceps and edema on the

 anterior head of the humerus with bony impingement and edema, for which the Plaintiff

 subsequently underwent surgery. See Exhibit “B.”

 12.    Prior to the commencement of litigation Plaintiff’s Counsel provided the Defendant with

 Plaintiff’s past medical bills, which amount to approximately $109,822.79. See Exhibit “B.”

 13.    Additionally, Plaintiff’s past medical bills do not account for any monetary compensation

 related to probable pain and suffering in the past and future and future medical care that could

 potentially be awarded to the Plaintiff by a jury.

 14.    The undersigned counsel for TARGET has had an opportunity to review the

 aforementioned medical records and bills, and attests to the fact that if awarded, the value of the

 Plaintiff’s claimed injuries would exceed the jurisdictional requirements of this Court. See Exhibit

 "B;" see also Black v. State Farm Mutual Automobile Ins. Co., No. 10–80996–CIV, 2010 WL

 4340281 at *1 (S.D. Fla. Oct. 22,2010) citing Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744,

 755 (11th Cir. 2010) (“A defendant may introduce its own affidavits, declarations, or other

 documentation to meet its burden” of establishing jurisdiction).

 15.    Moreover, prior to the filing of this lawsuit, TARGET received a demand letter from

 Plaintiff’s counsel dated August 4, 2020, setting forth a settlement demand well in excess of the

 $75,000.00 amount in controversy requirement. See Exhibit “B.”

 16.    In order to establish that the amount in controversy exceeds the jurisdictional requirements

 of the Court, a defendant can also meet its "jurisdictional burden of establishing the amount in
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 8




 controversy based on information received from the Plaintiffs in the pre-suit demand package

 [that] ... reflects an honest assessment of damages by Plaintiffs because it is based on medical

 records provided by the Plaintiff." Katz v. J.C. Penney Corp., Inc., No. 09-CV-60067, 2009 WL

 1532129, *5 (S.D. Fla. June 1, 2009). In Katz, the defendant removed the case to Federal Court

 based on its "valuation of the jurisdictional amount through examining the medical records

 provided by the Plaintiff in her [pre-suit] demand package." Id. at *3.

 17.    "The Court gives preference to Plaintiff's own assessment of the value of her case." Black

 v. State Farm Mut. Auto. Ins. Co., No.: 10-80996-CIV, 2010 WL 4340281, *2 (S.D. Fla. Oct 22,

 2010). Although pre-suit settlement offers standing alone may not be determinative of the amount

 in controversy in any given case, if it is not apparent from the face of the Complaint that the

 jurisdictional amount is met, the Court can consider "other papers" received by the defendant to

 determine if the case is removable. See Wilson v. Target Corporation, No. 10-80451-CIV, 2010

 WL 3632794 (S.D. Fla. Sept. 14, 2010); Jade East Towers Developers v. Nationwide Mutual Ins.

 Co., 936 F. Supp. 890 (N.D. Fla. 1996).

 18.    Moreover, the undersigned has performed a verdict search for cases where plaintiffs have

 claimed similar injuries and undergone the same or similar surgical procedures as that claimed by

 the Plaintiff, MARISOL MARRERO, and has found cases which have resulted in verdicts in

 excess of $75,000. See Exhibit “B”.

 19.    In addition to the Plaintiff’s own assertion in her Complaint that the matter in controversy

 exceeds the diversity jurisdiction threshold of $75,000.00, based on: the types of injuries suffered

 by the Plaintiff; her ensuing right shoulder surgery allegedly as a result of the subject incident; the

 results of the undersigned’s verdict search for cases where plaintiffs have claimed similar injuries

 and undergone the same or similar surgical procedures; Plaintiff’s past medical bills which amount
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 8




 to approximately $109,822.79; Plaintiff’s pre-suit demand which by far exceeds the $75,000.00

 jurisdictional threshold of this Court; and the monetary compensation related to pain and suffering

 that could be awarded to the Plaintiff by a jury, the Defendant has provided the necessary “other

 paper” which allows Target and the Court to ascertain that the amount in controversy exceeds the

 $75,000 jurisdictional value.

                         Removal is Timely pursuant to 28 U.S.C. § 1446(b)

 20.      28 U.S.C. § 1446(b) states in pertinent part that: “if the case stated by the initial pleading

 is not removable, a notice of removal may be filed within thirty days after receipt by the defendant,

 through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

 which it may first be ascertained that the case is one which is or has become removable.”

 21.    Although a defendant may utilize information from a demand letter to support removal, it

 does not trigger the running of the thirty-day period under Section 1446(b). Jade E. Towers

 Developers v. Nationwide Mut. Ins. Co., 936 F. Supp. 890 (N.D. Fla. 1996). The thirty-day time

 period in which a defendant must remove a case starts to run from defendant’s receipt of initial

 pleading only when that pleading affirmatively reveals on its face that the plaintiff is seeking

 damages in excess of minimum jurisdictional amount of federal courts. Lambertson v. Go Fit,

 LLC, 918 F. Supp. 2d 1283 (S.D. Fla. 2013), citing Chapman v. Powermatic, Inc., 969 F. 2d 160

 (5th Cir. 1992). This rule promotes certainty and judicial efficiency by not requiring courts to

 inquire into what a particular defendant may or may not subjectively know. Chapman at 163. The

 policies regarding removal counsel against adopting a rule that would impute knowledge of pre-

 suit documents to defendants; congress has made clear its intent that defendants must be

 circumspect in deciding whether to remove a case. Lambertson at 1286, citing Village Square

 Condo. of Orlando, Inc. v. Nationwide Mut. Fire Ins. Co., 2009 WL 4855700 (M.D. Fla. 2009)
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 8




 (citing 28 U.S.C. § 1447 (c)). “As other courts have recognized, if pre-suit documents were allowed

 to trigger the thirty-day limitation in 28 U.S.C. 1446(b), defendants would be forced to guess as to

 an action’s removability, thus encouraging premature, and often unwarranted, removal requests.”

 Lambertson at 1286, citing Village Square Condo. of Orlando, Inc., 2009 WL 4855700 at *4.

 22.    The Plaintiff’s Complaint was served upon the Defendant TARGET CORPORATION on

 October 5, 2020. The Complaint is silent as to the Plaintiff’s citizenship. See Exhibit “A”.

 TARGET thereafter attempted to investigate Plaintiff’s citizenship independently by means of a

 background investigation. On October 27, 2020 TARGET received the results of this background

 investigation, which showed that none of Plaintiff’s addresses for more than twenty years have

 been within the state of Minnesota. See Exhibit “B”. As such, October 27, 2020 is when TARGET

 was put on notice that diversity jurisdiction exists in this matter.

 23.    Therefore, this Notice of Removal is timely filed and without waiver by TARGET,

 pursuant to 28 U.S.C. § 1446(b).

                                           Procedural Matters

 24.    Venue in this Court is proper pursuant to 28 U.S.C. § 1441 (a) and Local Rule 3.1 because

 this action is being removed from state court in which it was originally filed, the Circuit Court of

 the Seventeenth Judicial Circuit in and for Broward County, Florida.

 25.    Target will give written notice of the filing of this notice as required by 28 U.S.C. §

 1446(d). A copy of this notice will be filed with the Clerk of the Court for the Seventeenth Judicial

 Circuit, in and for Broward County, Florida, as required by 28 U.S.C. § 1446(d).

 26.    Copies of pleadings and filings made in the Circuit Court Case No.: 20-016084 are attached

 hereto and made a part hereof as Composite Exhibit "C."
Case 0:20-cv-62209-WPD Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

 filed with the Clerk of the Court using CM/ECF on October 30, 2020 to:

 Judson Cohen, Esquire

 Weinstein & Cohen, P.A.
 Oaks Plaza- Suite 400
 14125 NW 80th Avenue
 Miami Lakes, Florida 33016
 (305) 374-1011 Dade
 (305) 373-8127 E-Fax
 eservice@weinsteincohen.com
 Attorney for the Plaintiff,


                                            VERNIS & BOWLING OF BROWARD, P.A.
                                            5821 Hollywood Blvd.
                                            Hollywood, FL 33021
                                            Ph: (954) 927-5330
                                            Fax: (954) 927-5320
                                            Attorneys for Defendant, Target Corporation

                                            By:    /s/ Megan Pariti
                                                   Megan Pariti, Esquire
                                                   Florida Bar No.: 1002533
                                                   MPariti@Florida-Law.com
                                                   SGalvan@Florida-Law.com

                                                   Thomas. W. Paradise, Esquire
                                                   Florida Bar No.: 907235
                                                   TParadise@Florida-Law.com
                                                   Agarwood@Florida-Law.com
